Exhibit 10.45

         
(ATMI LOGO) [c12779c1277900.gif]
  Corporate Headquarters
7 Commerce Drive
Danbury, Connecticut 06810   800.766.2681 Telephone
512.794.1100 Direct
512.792.8040 Facsimile
www.atmi.com

October 27, 2010
BY CERTIFIED MAIL
RETURN RECEIPT REQUESTED
M&M Realty
Commerce Park
P.O. Box 581
7 Finance Drive
Danbury, CT 06810

c/o:  
Mel Powers on behalf of Seymour R. Powers, Carole Kolsky, Deborah A. Tauber and
Stephen L. Griss (together, the “Lessor”) regarding the Lease for 6 Commerce
Drive, Danbury, CT 06810 between Lessor and Advanced Technology Materials, Inc.
(the “Lessee”)

References:  
The Agreement of Lease between Lessor and Lessee dated as of November 24, 2000,
together with Amendment to Lease dated as of March 24, 2003, Second Amendment to
Lease dated as of January 18, 2007, and Third Amendment to Lease dated as of
October 30, 2008 (collectively referred to herein as the “Lease”); and

Subject: Notice to Lessor of Lessee’s exercise of the First Renewal Term
Dear Mr. Powers:
In accordance with the terms of the Lease, this document serves as notice of
Lessee’s exercise of the First Renewal Term for the period effective January 1,
2012 until December 31, 2016.
Additionally, Lessor agrees to perform the following improvements on or before
February 2011:

  1.  
Repair and repave the parking lots with 1.5” asphalt and re-stripe the same
according to a striping plan to be mutually agreed by Lessor and Lessee prior to
the work being performed; and

  2.  
Reseal the roof of the building with silver reflective coating, according to its
commercial specifications (collectively, the “Lessor Improvements”).

Please confirm your agreement with respect to the Lessor Improvements by signing
below.

                  Sincerely,   Lessor:    
 
               
/s/ Paul Hohlstein 
  By:   /s/ Mel Powers                   
Paul Hohlstein
      Mel Powers        
Sr. Vice President
               
Supply Chain and Operations
      Title:   Managing Agent     
 
               

 

1 of 2



--------------------------------------------------------------------------------



 



     
cc:
  Mr. Tim Carlson — Chief Financial Officer, ATMI
Michael, G. Proctor, Esq.
c/o Pullman & Comley
850 Main Street
P.O. Box 7006
Bridgeport, CT 06601-7006

 

2 of 2